DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive.    
 	Applicant argues that “Tini operation would not be performed in a second portion of an interrupted period while being continuous with and after the Twr operation which is performed in a first portion of such uninterrupted period”(applicant remarks on page 9-10). Applicant asserts that “as disclosed by ¶[0064] of Kwon and in direct contrast with amended independent claim 1, Kwon discloses a configuration in which a writing operation of a first line and an initialization process of a second line are performed at a same time.” Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Tini operation would not be performed in a second portion of an interrupted period) are not recited in the rejected claim(s).  Claim 1 recites “the initialization operation is performed during a second portion of the uninterrupted period.”
 	Kwon teaches the initialization operation and the write operation are performed during an uninterrupted period (Fig. 4; [0064]: When the scan signal SCAN(N-1) has a low level as shown in Fig. 4, a data voltage is written in the pixels of the (N-1)-th row, and when the scan signal SCAN(N) has a low level as shown in Fig. 4, pixels of the (N+1)th pixel line perform the Tini operation; note that as shown in Fig. 4, the period when the scan signal SCAN(N-1) has a low level, and when the scan signal SCAN(N) has a low level are continuous (i.e. uninterrupted)). Kwon teaches the initialization operation is performed 
      Therefore, Kwon teaches claim 1 as noted in the office action below.
       Furthermore, Examiner respectfully disagrees with the applicant’s argument regarding claim 4 that Kwon would not appear to disclose that the switching transistor T5 of each pixel of an (N+1)th pixel line would be turned on before a start point of the initialization operation of the (N+1)th pixel line, and Kwon would not appear to disclose that the switching transistor T5 of each pixel of the (N+1)th pixel line would be turned off after an end point of the writing operation of the (N)th pixel line. 
 	As stated in the office action below, in claim 4, the Nth pixel line is interpreted as the “second pixel row”, not the (N+1)th pixel line.  Kwon teaches turn on the reference transistor in each of the pixels included in the second row before a start point of the initialization operation ([0064]: The (N−1)th scan signal SCAN(N−1) is supplied to pixels of an (N−1)th pixel line and pixels of an Nth pixel line. During one horizontal period 1H in which a pulse of the (N−1)th scan signal SCAN(N−1) is generated, the pixels of the (N−1)th pixel line perform a process  for writing data in the driving element, and at the same time 
 	Therefore, Kwon teaches claim 4 as noted in the office action below.

Claim Objections
Claim 4 is objected to because of the following informalities:  
As to claim 4, the phrase “second row” in line 32 of the claim should be changed to “second pixel row”, in order to be consistent with “second pixel row” recited in lines 5 and 29 of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. 
(US 2019/0005889 A1).
 	As to claim 1, Kwon et al. teaches a display device ([0002]: display panel), comprising: 	a plurality of pixels  arranged in a matrix in rows and columns ([0044-0045]: pixels arranged in a matrix form; Figs. 1-2); 	a plurality of gate signal lines ([0044];[0056]: gate lines 103), each of which is disposed for a different one of pixel rows, for selecting a pixel row to which a data voltage for image data is to be written (Figs. 1-2;[0049]: display panel driving circuit writes data of an input image to the pixels;[0056]:supply the gate signals to the gate lines 103. The gate signals include scan signals SCAN0 to SCANn for selecting pixels of a pixel line on which data is to be written), the pixel rows including a first pixel row and a second pixel row that are mutually different and are included in the plurality of pixels ([0044-0045]; In FIG. 2, “LINE1 to LINEn” each indicate a pixel line); 	a gate driver that supplies a gate signal to the plurality of gate signal lines ([0056]: The gate driver 120 supply the gate signals to the gate lines 103); 	a plurality of data signal lines (102 in Fig. 1; D1, D2,D3, D4 in Fig. 2), each of which is disposed for a different one of pixel columns (Figs. 1 and 2, data lines disposed for a different one of pixel columns), for writing the data voltage ([0052]: the data voltage output from the data driver 110 to the data lines); 	a data driver (110 in Figs. 1-2) that supplies the data voltage to the plurality of data signal lines ([0052]: the data voltage output from the data driver 110 to the data lines); 	a data selector circuit (112 in Figs. 1-2) that supplies, per at least one data signal line by time division, the data voltage from the data driver ([0042]: supply a data voltage output from a data driver through one channel to N data lines using a demultiplexer in a time division manner), the at least one data signal line being included in the plurality of data signal lines ([0042];[0052]: data lines); and 	a controller (130 in Fig. 1) that controls the gate driver (120 in Fig. 1) and the data driver (110 in 
 	the initialization operation is performed during a second portion of the uninterrupted period (Fig. 4; [0064]: When the scan signal SCAN(N-1) has a low level as shown in Fig. 4, a data voltage is written in the pixels of the (N-1)-th row, and during a second portion of the uninterrupted period (i.e. when the scan signal SCAN(N) has a low level as shown in Fig. 4), pixels of the (N+1)th pixel line perform the Tini operation),
 	 the second portion of the uninterrupted period being continuous with and after a first portion of the uninterrupted period in which the write operation is performed(Fig. 4; [0064]: When the scan signal SCAN(N-1) has a low level as shown in Fig. 4 (i.e. a first portion of the uninterrupted period), a data voltage is written in the pixels of the (N-1)-th row, and when the scan signal SCAN(N) has a low level as shown in Fig. 4 (i.e. a second portion of the uninterrupted period), pixels of the (N+1)th pixel line perform the Tini operation; note that as shown in Fig. 4, the period when the scan signal SCAN(N) has a low level (i.e. when pixels of the (N+1)th pixel line perform the Tini operation) when the scan signal SCAN(N-1) has a low level (i.e. when a data voltage is written in the pixels of the (N-1)-th row) are continuous), and
 	the initialization operation and the write operation are not performed in parallel (Fig. 4; [0064]: When the scan signal SCAN(N-1) has a low level as shown in Fig. 4 (i.e. a first portion of the uninterrupted period), a data voltage is written in the pixels of the (N-1)-th row, and when the scan signal SCAN(N) has a low level as shown in Fig. 4 (i.e. a second portion of the uninterrupted period), pixels of the (N+1)th pixel line perform the Tini operation; note that as shown in Fig. 4, the period when the scan signal SCAN(N) has a low level (i.e. when pixels of the (N+1)th pixel line perform the Tini 
 	As to claim 2, Kwon et al. teaches the display device according to claim 1, wherein 	each of the plurality of pixels includes a write transistor (T5 in Figs. 6-7B) connected between a gate electrode of the drive transistor (DT in Figs. 6-7B) and a corresponding one (G3 in Figs. 6-7B) of the plurality of gate signal lines ([0056]: The gate driver 120 supply the gate signals to the gate lines), 	the plurality of pixels include a third pixel row on which the write operation is performed after the write operation is performed on the first pixel row (Figs. 2, and 4;[0056]: sequentially supply the gate signals to the gate lines .The gate signals include scan signals SCAN0 to SCANn for selecting pixels of a pixel line on which data is to be written;[0064]) , the third pixel row being different from the first pixel row and the second pixel row (Figs. 1-2;[0044-0045];[0056]), and 	the controller causes the gate driver and the data driver to start the initialization operation on the second pixel row ([0056];[0059];[0064]: pixels of the (N+1)th pixel line perform the Tini operation), at a timing when the write transistor is turned off before a start of the write operation performed on the third pixel row (Fig. 4 shows SCAN(N-1) is high during period Tem; [0076]: T5 is a PMOS transistor and is therefore in an OFF state when SCAN(N-1) is high; [0064]: During one horizontal period 1H in which a pulse of the (N−1)th scan signal SCAN(N−1) is generated, the pixels of the (N−1)th pixel line perform a process of writing data. During one horizontal period 1H in which a pulse of the Nth scan signal SCAN(N) is generated, the pixels of the Nth pixel line perform the Twr operation, and at the same time the pixels of the (N+1)th pixel line perform the Tini operation) after the write transistor in each of the pixels included in the second pixel row is turned on by the initialization operation performed on the second pixel row (Fig. 4 shows during the Tini (initialization) operation,  SCAN (N-1) is low which turns on the PMOS write transistor T5;[0064]: pixels of the (N+1)th pixel line perform the Tini operation;[0076]).

 	As to claim 4, Kwon et al. teaches a display device ([0002]: display panel), comprising: 	a plurality of pixels  arranged in a matrix in rows and columns ([0044-0045]: pixels arranged in a matrix form; Figs. 1-2); 	a plurality of gate signal lines ([0044];[0056]: gate lines 103), each of which is disposed for a different one of pixel rows, for selecting a pixel row to which a data voltage for image data is to be written (Figs. 1-2;[0049]: display panel driving circuit writes data of an input image to the pixels;[0056]:supply the gate signals to the gate lines 103. The gate signals include scan signals SCAN0 to SCANn for selecting pixels of a pixel line on which data is to be written), the pixel rows including a first pixel row and a second pixel row that are mutually different and are included in the plurality of pixels ([0044-0045]; In FIG. 2, “LINE1 to LINEn” each indicate a pixel line); 	a gate driver that supplies a gate signal to the plurality of gate signal lines ([0056]: The gate 
 	As to claim 5, Kwon et al. teaches the display device according to claim 4, whereinthe controller causes the gate driver and the data driver to turn off the reference transistor at the end point of the first period ([0056];[0059];[0064];[0076]; Fig. 4 shows SCAN (N-1) is high which turns off the PMOS transistor T5 at the end point of the first period).
 	As to claim 6, Kwon et al. teaches the display device according to claim 4, whereinthe controller causes the gate driver and the data driver to turn off the reference transistor at a time point when the potential of the first electrode becomes an initial potential ([0056];[0059];[0064];[0076]; [0089-0090]: Fig. 4 shows SCAN (N-1) is high which turns off the PMOS transistor T5 at Twr when the potential of the first electrode becomes an initial potential). 	As to claim 7, Kwon et al. teaches the display device according to claim 4, whereinthe controller causes the gate driver and the data driver to turn off the reference transistor at an earlier time point between a first time point which is the end point of the first period and a second time point at which the potential of the first electrode becomes an initial potential ([0056];[0059];[0064];[0076]; [0089-0090];[0095];Fig. 4 shows SCAN (N-1) is high which turns off the PMOS transistor T5 at an earlier time point between a first time point which is the end point of the first period and a second time point at which the potential of the first electrode becomes an initial potential)..

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698.  The examiner can normally be reached on Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STACY KHOO/Primary Examiner, Art Unit 2624